     K9                   JEFFERSONVILLE POLICE
     UNIT                 DEPARTMENT
                                                                                    RECORD STATUS - COMPLETE/APPROVED




    TYPE       Apprehension                                                           AGENCY#         2020-53107
  STARTED          11/5/20207:44 PM                    11/5/2020 9:44 PM            REFERENCE   #     T-201161122
 LOCATION      Hospitality Way @ Eastern Blvd Jeffersonville,        IN                                  West
 ORIGII REQ.
  AGENCY       Jeffersonvi"e Police Department                       ENTERED   BY   Denver Leverett




                                                   Overall: [Successful Track! Successful
                                                   Location]                                           No Search

Specific Loc: [Vehicle]                            Alert Given: [NO] Indication: [NO] Subst. Pres: [NO]
                                                   Substantiated: [NO] Loc. Known: [NO] Veh. Rei: [YES]
Distractions: []                                   COND: , TEMP: NIA, HUM: , WIND DIR: , WIND SPD:



[NARRATIVE]      Denver Leverett On or about Thursday, November, 5th 2020 at approximately 7:44PM at
Hospitality Way and Eastern Blvd Sergeant Denver Leverett did deploy K9 Flex in relation to an Apprehension.
During the course of this deployment K9 Flex was directed to perform the following tasks:

(1) Apprehension

On 11/05/2020 at approximately 7:44PM Sergeant Denver Leverett and K9 Flex assisted the Jeffersonville Police
Department SWAT Team on the execution of a high risk felony traffic stop on Hospitality Way and Eastern Blvd
where the driver, identified as Christopher Hill 12/04/1987 BIM, would be placed under arrest for outstanding felony
warrants out of Louisville KY for:

Trafficking in Controlled Substance (1st Degree)
Receiving Stolen Property ($10,000 or more)
Possession of Handgun by Convicted Felon
Wanton Endangerment (1st Degree)
Assault (4th Degree)
Possession of Drug Paraphernalia
Operating on Suspended License
Giving Officer False Information
Possession of Marijuana

Mr Hill would also be placed under arrest for Conspiracy to Deal Methamphetamine 0/10 grams (Level 2 Felony)
where with the use of a Confidential Informant Mr Hill agreed to deliver approximately 40z of methamphetamine to
an agreed upon meeting location. Prior to the high risk felony traffic stop Sergeant Leverett had the knowledge
through the Drug Investigation Unit and the Federal Bureau of Investigation Mr Hill was considered armed and
dangerous and he would be in possession of a handgun and a bullet proof vest during the drug deal. Sergeant
Leverett also had information Mr Hill was known to have shot at people on prior occasions and would resist law
enforcement.



   FORM [RECORD DETAIL REPORT] S-1                                                                        Page 1 of 2
During the high risk felony traffic stop Sergeant Leverett had Kg Flex under physical control while giving Mr Hill
loud and clear verbal commands to exit the vehicle and surrender peacefully without incident. Sergeant Leverett
gave Mr Hill numerous commands to exit the vehicle, face away from officers and keep his hands up in the air for
safety reasons but he refused to comply repeatedly. Mr Hill made furtive movements with his hands by dropping
them towards his waistband, concealing them and even reaching towards the interior of the vehicle. During this time
period Sergeant Leverett feared Mr Hill was planning to retrieve a handgun and escalate the situation based off the
totality of the circumstances.

At this point SWAT Operator Aaron Olson fired one less lethal 40mm minution round striking Mr Hill in the lower left
leg and immediately thereafter Kg Flex was deployed off lead for apprehension where Kg Flex engaged Mr Hill in
the upper right arm. Sergeant Leverett and the SWAT team immediately converged on Mr Hill to take him into
custody but he continued to fight and resist officers by refusing to place his hands behind his back and he tightened
his arm muscles where he tried to yank them away from the SWAT team. Once Mr Hill was physically subdued and
able to be handcuffed by the SWAT team Kg Flex was commanded to immediately release the engagement with a
tactical out.

Mr Hill was treated by EMS on scene and subsequently transported to the Clark County ER for injuries sustained
during the arrest. Sergeant Leverett documented all injuries sustained to Mr Hill with photographs. Investigation
documented by Sergeant Leverett's body worn camera system.
Officer's Digital
Signature
                          Denver Leverett [Digitally Signed: 11/6/2020
                          1:06:40 PM]
                                                                         Callout:
                                                                         [NO]       IUOF: [YES]   Demonstration: [NO]

Approving   Signature    Denver Leverett [Digitally Signed: 11/6/2020    Warrant by Kg: [NO]
                         1:07:56 PM]                                                              Warrant #: [N/A]




  FORM [RECORD DETAIL REPORT] S-1                                                                           Page 2 of 2
